Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior art submitted on September 11, 2020 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (10,684,626) in view of Parasuram et al. (2020/0377101).
With respect to claim 1, Martin disclose a system which includes one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations includes the steps of determining that an autonomous vehicle is positioned at a junction (see at least the abstract, figure 9); determining a first arrival time of a vehicle at the junction relative to a second arrival time of the autonomous vehicle at the junction; determining a first position of the autonomous vehicle relative to a first stopping position of the junction; determining a second position 
Martin does not explicitly disclose a step of determining a wait time of the autonomous vehicle at the junction, the wait time based at least in part on the first arrival time.  However, Parasuram et al. suggest a multi-way stop intersection precedence for autonomous vehicles which includes step of determining the period of wait times and use them to determine the order to proceed through the intersection as shown in at least the abstract, figures 4, 5 and paragraphs 0003, 0004, 0012, 0013, 0015, 0039, 0040.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Parasuram et al. into the system of Martin in order to accurately determine the priorty of the vehicle at the intersection using the wait time as suggested by Parasuram et al. as one of the parameter for making decision.
With respect to claim 2, Martin et al. disclose the limitation of this claim in at least figure 10 and column 30, line 65 to column 31, line 57.
With respect to claims 3 and 4, the limitations of these claims are taught in at least column 25, line 52 to column 26, line 20 and column 33, lines 20-38. 
With respect to claims 5-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Prokhorov (8,160,811), Walsh (8,676,500), Raghu (6,459,623), Trombley et al. (9,218,739), Martins (10,176,712), Miller et al. (2013/0304364), Barth et al. (2017/0025005) and Amadon (2017/0103650).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
March 25, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661